DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 & 4-5 are pending:
		Claims 1 & 4-5 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in an interview with Joe Kim on 04/14/2021. Regarding claim 1, replace “the side walls” in line 27 with – side walls --; and replace “side walls,” in line 31 with – side walls of the fluid bath, --. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Onstad (USPN 9,610,520).
	Onstad does not teach a guide plate provided between the lower end of the first partition wall and the bottom of the fluid bath, and configured to guide the processing waste fluid through the first passageway and to prevent the processing debris in the collecting area from being stirred by a flow of the process waste fluid as required by claim 1. 
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guide plate (turbulent flow mitigation device) of Onstad such that the guide plate is provided between the lower end of the first partition wall and the bottom of the fluid bath, and configured to guide the processing waste fluid through the first passageway and to prevent the processing debris in the collecting area from being stirred by a flow of the process waste fluid because the turbulent mitigation device of Onstad is configured to transform the flow characteristics of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778